Exhibit 10.3

Execution Version

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of April 25, 2019 (this “Agreement”),
is made by the signatory hereto indicated as a “Grantor” (the “Grantor”) in
favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for the Priority
Lien Secured Parties (in such capacity and, together with its permitted
successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which the Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Patent Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest.

Grantor hereby confirms the grant in the Collateral Agreement to the Collateral
Agent, for the benefit of the Priority Lien Secured Parties, of a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by Grantor or in which Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”) as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all patentable inventions
and designs, all United States, foreign, and multinational patents, certificates
of invention, and similar industrial property rights, and applications for any
of the foregoing, including without limitation: (i) each patent and patent
application listed in Schedule A attached hereto (ii) all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all inventions and improvements described and
claimed therein, (iv) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto, and (vi) all other patent
rights accruing thereunder or pertaining thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Collateral Agreement, the Collateral Agency
Agreement or the Crossing Lien Intercreditor Agreement, the provisions of the
Collateral Agreement, the Collateral Agency Agreement or the Crossing Lien
Intercreditor Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO LLC, as Grantor By:  

/s/ Barry Rowan

Name:  

Barry Rowan

Title:  

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Linda Garcia

Name:

 

Linda E. Garcia

Title:

 

Vice President

 

4



--------------------------------------------------------------------------------

SCHEDULE A

ISSUED PATENTS

 

Title

   App. No.      Filed      Patent No.      Issue Date  

In-Vehicle Content Delivery System Operable in Autonomous Mode and
Non-Autonomous Mode

     15/222,219        7/28/2016        10,235,503        3/19/2019  

DYNAMIC EFFECTIVE RADIATED POWER (ERP) ADJUSTMENT

     15/251,078        8/30/2016        10,211,530        2/19/2019  

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     15/945,545        4/4/2018        10,205,509        2/12/2019  

SERVICING CELL SELECTION IN AIR TO GROUND COMMUNICATION SYSTEMS

     16/033,789        7/12/2018        10,200,112        2/5/2019  

SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

     15/717,662        9/27/2017        10,200,111        2/5/2019  

Seamless Delivery of Real-Time Media Stream With Intermittent Signal Loss

     15/278,385        9/28/2016        10,200,424        2/5/2019  

DYNAMIC SATELLITE BEAM SWITCHING

     15/844,020        12/15/2017        10,158,420        12/18/2018  

MULTI-CARRIER POWER POOLING

     15/452,402        3/7/2017        10,159,050        12/18/2018  

PRESENCE-BASED NETWORK AUTHENTICATION

     15/090,026        4/4/2016        10,148,759        12/4/2018  

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

     15/853,106        12/22/2017        10,129,133        11/13/2018  

DATA CACHING USING MULTICAST GROUPS IN A VEHICLE COMMUNICATION SYSTEM

     15/703,523        9/13/2017        10,097,491        10/9/2018  

SYSTEMS AND METHODS FOR FACILITATING PREDICTIVE NOISE MITIGATION

     15/642,544        7/6/2017        10,084,493        9/25/2018  

SYSTEMS AND METHODS FOR ON-BOARD ACCESS CONTROL

     15/092,844        4/7/2016        10,079,757        9/18/2018  

SERVICING CELL SELECTION IN AIR TO GROUND COMMUNICATION SYSTEMS

     15/900,282        2/20/2018        10,044,433        8/7/2018  

MULTI-CARRIER POWER POOLING

     15/900,119        2/20/2018        10,034,250        7/24/2018  

HYPER-NUMBER PORTABILITY

     15/202,727        7/6/2016        10,028,244        7/17/2018  

MULTIPLE MODEM COMMUNICATION SYSTEM AND METHOD FOR A MOBILE PLATFORM

     15/223,511        7/29/2016        10,014,930        7/3/2018  

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     15/459,709        3/15/2017        9,973,262        5/15/2018  

COMMUNICATION SYSTEM AND METHOD FOR NODES ASSOCIATED WITH A VEHICLE

     14/754,046        6/29/2015        9,971,889        5/15/2018  

FACILITATING COMMUNICATION BETWEEN ON-BOARD ELECTRONIC DEVICES AND TERRESTRIAL
DEVICE

     14/312,413        6/23/2014        9,967,020        5/8/2018  

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS DESTINED FOR A
NON-TERRESTRIAL NETWORK

     15/079,953        3/24/2016        9,960,835        5/1/2018  

Servicing Cell Selection in Air to Ground Communication Systems

     15/352,255        11/15/2016        9,954,600        4/24/2018  

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

     15/075,032        3/18/2016        9,900,823        2/20/2018  

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

     14/797,461        7/13/2015        9,893,976        2/13/2018  

SYSTEMS AND METHODS FOR CONFIGURING AN ELECTRONIC DEVICE FOR CELLULAR-BASED
COMMUNICATIONS

     15/261,381        9/9/2016        9,888,373        2/6/2018  

SYSTEM FOR PROVIDING TEMPORARY INTERNET ACCESS FROM A RESTRICTED LOCAL AREA
NETWORK ENVIRONMENT

     13/588,903        8/17/2012        9,825,910        11/21/2017  

System for Managing Mobile Internet Protocol Addresses in an Airborne Wireless
Cellular Network

     14/340,921        7/25/2014        9,813,144        11/7/2017  

DYNAMIC TIME BASED PRODUCT

     14/995,459        1/14/2016        9,794,815        10/17/2017  

DATA CACHING IN A HYBRID COMMUNICATIONS SYSTEM

     14/309,342        6/19/2014        9,787,619        10/10/2017  

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS DESTINED FOR A
NON-TERRESTRIAL NETWORK

     14/292,035        5/30/2014        9,716,542        7/25/2017  

SYSTEMS AND METHODS FOR NOTIFYING ELECTRONIC DEVICES OF VOICE-BASED
COMMUNICATION REQUESTS

     14/267,400        5/1/2014        9,712,668        7/18/2017  

SYSTEMS AND METHODS FOR COMMUNICATING WITH NON-TERRESTRIAL ELECTRONIC DEVICES

     14/291,979        5/30/2014        9,655,073        5/16/2017  

SYSTEMS AND METHODS FOR FACILITATING VOICE-BASED COMMUNICATIONS

     14/267,563        5/1/2014        9,648,468        5/9/2017  

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     14/876,542        10/6/2015        9,634,753        4/25/2017  

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

     14/209,698        3/13/2014        9,608,321        3/28/2017  

 

5



--------------------------------------------------------------------------------

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

     15/150,576        5/10/2016        9,591,462        3/7/2017  

CONTENT INTEGRITY CHECKS

     14/320,970        7/1/2014        9,591,077        3/7/2017  

RESUMPTION OF PLAY FOR A CONTENT-DELIVERY SESSION

     14/530,423        10/31/2014        9,578,104        2/21/2017  

ADAPTIVE MODULATION IN A HYBRID VEHICLE COMMUNICATION SYSTEM

     14/224,859        3/25/2014        9,577,857        2/21/2017  

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

     14/209,713        3/13/2014        9,564,681        2/7/2017  

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

     14/177,863        2/11/2014        9,553,657        1/24/2017  

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS ORIGINATING FROM A
NON-TERRESTRIAL NETWORK

     14/291,878        5/30/2014        9,503,956        11/22/2016  

FEATURE TRANSPARENCY FOR WIRELESS DEVICES

     14/912,834        2/18/2016        9,490,892        11/8/2016  

SYSTEMS AND METHODS FOR CONFIGURING AN ELECTRONIC DEVICE FOR CELLULAR-BASED
COMMUNICATIONS

     14/291,511        5/30/2014        9,467,828        10/11/2016  

Autonomous-Mode Content Delivery and Key Management

     14/530,409        10/31/2014        9,426,650        8/23/2016  

MULTIPLE MODEM COMMUNICATION SYSTEM AND METHOD FOR A MOBILE PLATFORM

     14/307,228        6/17/2014        9,408,129        8/2/2016  

DELAYED DISK RECOVERY

     14/320,966        7/1/2014        9,384,081        7/5/2016  

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

     14/225,017        3/25/2014        9,369,991        6/14/2016  

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

     14/225,077        3/25/2014        9,326,217        4/26/2016  

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     14/553,641        11/25/2014        9,287,999        3/15/2016  

DYNAMIC TIME BASED PRODUCTS

     14/291,562        5/30/2014        9,258,432        2/9/2016  

SYSTEMS AND METHODS FOR TWO-PART ELECTRONIC DEVICE REGISTRATION

     14/291,558        5/30/2014        9,232,546        1/5/2016  

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     14/225,050        3/25/2014        9,197,314        11/24/2015  

DETERMINING HUMAN STIMULI AT COMPUTING DEVICES

     13/781,841        3/1/2013        9,147,065        9/29/2015  

Communication System and Method for Nodes Associated with a Vehicle

     13/675,194        11/13/2012        9,087,193        7/21/2015  

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

     13/675,190        11/13/2012        9,088,613        7/21/2015  

LINE REPLACEABLE UNIT WITH UNIVERSAL HEAT SINK RECEPTACLE

     13/799,869        3/13/2013        8,982,562        3/17/2015  

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     13/544,742        7/9/2012        8,934,893        1/13/2015  

SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

     12/137,995        6/12/2008        8,914,022        12/16/2014  

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

     13/222,722        8/31/2011        8,700,032        4/15/2014  

TRAFFIC SCHEDULING SYSTEM FOR WIRELESS COMMUNICATIONS

     13/009,579        1/19/2011        8,457,627        6/4/2013  

DIFFERENTIATED SERVICES CODE POINT MIRRORING FOR WIRELESS COMMUNICATIONS

     13/009,687        1/19/2011        8,452,276        5/28/2013  

MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH MULTIPLE
TERRESTRIAL CELL SITES

     11/590,379        10/31/2006        8,447,292        5/21/2013  

SPECTRUM SHARING BETWEEN AN AIRCRAFT- BASED AIR-TO-GROUND COMMUNICATION SYSTEM
AND EXISTING GEOSTATIONARY SATELLITE SERVICES

     13/172,539        6/29/2011        8,442,519        5/14/2013  

SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK

     12/029,298        2/11/2008        8,185,040        5/22/2012  

AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS

     11/590,146        10/31/2006        8,145,208        3/27/2012  

CABIN TELECOMMUNICATION UNIT

     12/707,070        2/17/2010        8,140,732        3/20/2012  

SYSTEM FOR CREATING AN AIRCRAFT-BASED INTERNET PROTOCOL SUBNET IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

     12/060,674        4/1/2008        8,081,968        12/20/2011  

SYSTEM FOR CREATING AN AIRCRAFT-BASED INTERNET PROTOCOL SUBNET IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

     12/060,662        4/1/2008        8,081,969        12/20/2011  

SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

     12/021,125        1/28/2008        8,078,163        12/13/2011  

SIP CLIENT-BASED LOCAL NUMBER PORTABILITY THROUGH AN AIRCRAFT AIR-TO-GROUND LINK

     12/423,555        4/14/2009        8,073,443        12/6/2011  

 

6



--------------------------------------------------------------------------------

SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

     12/021,169        1/28/2008        8,068,829        11/29/2011  

SYSTEM FOR MANAGING AN AIRCRAFT- ORIENTED EMERGENCY SERVICES CALL IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

     12/182,834        7/30/2008        8,060,083        11/15/2011  

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

     10/378,203        3/3/2003        8,032,135        10/4/2011  

SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS ORIGINATING
FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK

     11/590,709        10/31/2006        7,920,860        4/5/2011  

SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION

     12/021,133        1/28/2008        7,702,328        4/20/2010  

CABIN TELECOMMUNICATION UNIT

     10/241,723        9/11/2002        7,689,752        3/30/2010  

AIR-TO-GROUND CELLULAR NETWORK FOR DECK-TO-DECK CALL COVERAGE

     11/240,975        9/30/2005        7,640,016        12/29/2009  

METHOD AND APPARATUS FOR COMMUNICATION WITH A MOBILE UNIT

     08/988,457        12/10/1997        6,799,037        9/28/2004  

PENDING PATENTS

 

Title

   App. No.      Filed      Patent
No.      Issue
Date  

SYSTEMS AND METHODS FOR AVERTING UNSANCTIONED ACCESS TO ON-BOARD VEHICLE
NETWORKS

     16/374,359        4/3/2019        —          —    

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

     16/372,043        4/1/2019        —          —    

DUAL FIDELITY CONNECTIVITY ON-BOARD A VEHICLE

     16/364,295        3/26/2019        —          —    

AIR-TO-GROUND CO-CHANNEL INTERFERENCE AVOIDANCE SYSTEM

     16/355,071        3/15/2019        —          —    

MULTI-CONSTELLATION SATELLITE TERMINAL

     16/272,458        2/11/2019        —          —    

SYSTEMS AND METHODS FOR DETECTING SATELLITE-BASED COMMUNICATION INTERFERENCE

     16/263,814        1/31/2019        —          —    

IN-VEHICLE CONTENT DELIVERY SYSTEM OPERABLE IN AUTONOMOUS MODE AND
NON-AUTONOMOUS MODE

     16/257,972        1/25/2019        —          —    

PASSENGER LOCATION PLATFORM

     16/200,920        11/27/2018        —          —    

ON-BOARD SELF-HEALING NETWORK FOR DELIVERY OF VEHICLE PASSENGER-CONSUMABLE
CONTENT

     16/053,374        8/2/2018        —          —    

DYNAMIC LOAD BALANCING OF SATELLITE BEAMS

     15/844,055        12/15/2017        —          —    

MOBILE TELE-COMPUTER NETWORK FOR MOTION PICTURE, TELEVISION AND TV ADVERTISING
PRODUCTION

     90/012,810        3/20/2013        —          —    

DYNAMIC EFFECTIVE RADIATED POWER (ERP) ADJUSTMENT

     16/194,741        11/19/2018        —          —    

PRESENCE-BASED NETWORK AUTHENTICATION

     16/175,291        10/30/2018        —          —    

SYSTEMS AND METHODS FOR FACILITATING PREDICTIVE NOISE MITIGATION

     16/139,544        9/24/2018        —          —    

Multiple Modem Communication System and Method for a Mobile Platform

     15/965,245        4/27/2018        —          —    

COMMUNICATION SYSTEM AND METHOD FOR NODES ASSOCIATED WITH A VEHICLE

     15/939,752        3/29/2018        —          —    

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     15/873,179        1/17/2018        —          —    

OPPORTUNISTIC BALANCING IN MULTIPLE LINKS

     15/675,381        8/11/2017        —          —    

Optimized Wireless Content Loading Scheduler

     15/622,409        6/14/2017        —          —    

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

     15/468,808        3/24/2017        —          —    

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

     15/382,227        12/16/2016        —          —    

USAGE-BASED BANDWIDTH OPTIMIZATION

     15/264,066        9/13/2016        —          —    

USER DIRECTED BANDWIDTH OPTIMIZATION

     15/263,921        9/13/2016        —          —    

USAGE-BASED BANDWITH OPTIMIZATION

     15/264,193        9/13/2016        —          —    

SYSTEMS AND METHODS FOR AUTHENTICATING APPLICATIONS TO ON-BOARD SERVICES

     15/092,884        4/7/2016        —          —    

DYNAMIC SATELLITE BEAM SWITCHING

     16/195,248        11/19/2018        —          —    

MULTI-CARRIER POWER POOLING

     16/193,937        11/16/2018        —          —    

Wireless Cabin Seatback Screen Location Determination

     15/659,042        7/25/2017        —          —    

 

7



--------------------------------------------------------------------------------

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

     15/412,666        1/23/2017        —          —    

AIR-TO-GROUND CO-CHANNEL INTERFERENCE AVOIDANCE SYSTEM

     15/228,209        8/4/2016        —          —    

SYSTEMS AND METHODS FOR AVERTING UNSANCTIONED ACCESS TO ON-BOARD VEHICLE
NETWORKS

     15/170,649        6/1/2016        —          —    

VEHICLE DATA DISTRIBUTION SYSTEM AND METHOD

     13/675,200        11/13/2012        —          —    

 

8